Citation Nr: 0208186	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for hernia.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for degenerative joint disease (DJD) of back, 
shoulders and legs.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for filariasis.

3.  Entitlement to service connection for loss of sense of 
smell.

4.  Entitlement to service connection for loss of sense of 
taste.

5.  Entitlement to service connection for benign mesenteric 
colon cyst, blood poisoning, atrial fibrillation, benign 
prostatic hypertrophy, and diabetes mellitus as a result of 
exposure to ionizing radiation.  

6.  Entitlement to service connection for skin cancer over 
the right eye as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The issue regarding the veteran's DJD of the back, shoulders 
and knee has been certified to the Board as an issue of 
entitlement to service connection.  However, this claim was 
previously denied in a September 1987 rating decision and the 
veteran did not timely appeal the decision.  The Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  The Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

The Board notes the veteran has alleged clear and 
unmistakable error in the RO's prior rating decisions denying 
his claim of entitlement to service connection for 
filariasis.  The rating decisions were subsumed by the 
Board's September 1979 denial.  If the veteran and his 
representative wish to allege clear and unmistakable error in 
a Board decision, they must follow the procedure described in 
38 C.F.R. § 20, subpart O.

The issue of entitlement to service connection for skin 
cancer over the right eye due to exposure to ionizing 
radiation will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A September 1987 rating decision denied the veteran's 
claims of entitlement to service connection for filariasis, a 
hernia and bone deterioration of the back, shoulder and legs; 
the veteran did not timely appeal the decision.  

3.  The evidence received since the September 1987 rating 
decision includes evidence that is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
hernia and DJD of the back, shoulders and legs.

4.  The evidence received since the September 1987 rating 
decision consists of evidence that bears directly or 
substantially upon the veteran's claim of entitlement to 
service connection for filariasis and is so significant that 
it must be considered to decide fairly the merits of the 
claim.

5.  The veteran's loss of the sense of smell, as well as his 
benign mesenteric colon cyst, atrial fibrillation, and benign 
prostatic hypertrophy were not present in service and are not 
etiologically related to service, to include any alleged 
exposure to radiation during service.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision that denied service 
connection for filariasis, a hernia and osteoarthritis of the 
back, shoulder, and legs is final; new and material evidence 
has not been submitted to reopen the claims of entitlement to 
service connection for a hernia and DJD of the back, shoulder 
and legs.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
filariasis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Loss of the senses of smell and taste, as well as benign 
mesenteric colon cyst, blood poisoning, atrial fibrillation, 
benign prostatic hypertrophy, and diabetes mellitus were not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In April 1999, the veteran submitted an authorization form 
with several physicians and facilities listed on it.  In 
August 1999, the RO requested he provide individual 
authorization forms for each listed health care provider.  He 
did not respond to this request and later submitted private 
medical records he had obtained himself.  The RO notified the 
veteran of the new law in a March 2001 letter.  The RO's 
Supplemental Statement of the Case, issued in February 2002, 
also notified the veteran of the new law, and he has been 
sent other letters and information concerning evidence needed 
to support his claims.  There is no indication that there is 
any additional evidence that could be obtained that would be 
helpful in substantiating these claims.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

New and Material Evidence

Factual Background

In August 1946, the veteran originally filed a claim for 
service connection for filariasis.  The RO denied his claim 
in September 1946 on the basis that there was no objective 
evidence of filariasis.  The veteran did not appeal the 
rating decision.  In June 1978, he again filed a claim for 
service connection for filariasis, as well as for a hernia 
and back condition.  An August 1978 rating decision denied 
service connection for the filariasis, hernia and back 
condition.  The veteran appealed only the issue of 
filariasis.  In September 1979, a Board decision also denied 
his claim for service connection for filariasis on the basis 
that the evidence did not show that filariasis was manifest 
during service or within one year of his separation from 
service.  In July 1983, the veteran filed his initial claim 
for service connection for "bone deterioration" of the 
hands.  He also filed claims for service connection for 
filariasis, a hernia and bone deterioration of the back and 
legs in June 1987, claiming they were a result of his 
exposure to radiation in service.  A September 1987 rating 
decision denied service connection for filariasis, a hernia 
and osteoarthritis.  Notification of the decision was issued 
in October 1987.  The veteran submitted his notice of 
disagreement in December 1988, more than one-year after his 
notification of the decision.  His appeal was later 
withdrawn.

The evidence of record at the time of the September 1987 
rating decision included service medical records, as well as 
private treatment records, a VA compensation examination 
report and the transcript of the veteran's May 1979 personal 
hearing.  

Service medical records show no complaints, findings, 
treatment or diagnoses with regard to filariasis, a hernia or 
arthritis in the back, shoulders or legs.  In May 1946, the 
veteran was hospitalized and treated for diagnosed 
lymphogranuloma venereum.  His August 1946 separation 
examination shows no relevant findings or diagnoses. 

In an April 1978 evaluation of the veteran, Ming L. Lin, 
M.D., noted he underwent a herniorrhaphy in 1951.  A July 
1983 VA dermatology examination report noted the veteran's 
complaints of back and joint pain.  Frederick J. Oddi, M.D., 
in an August 1987 letter, indicated the veteran was disabled 
by generalized osteoarthritis in his spine and feet and that 
he had bursitis in his shoulders.  An undated initial 
physical therapy evaluation, conducted by Donald M. Vargo, 
PT, showed the veteran had a ten-year history of arthritis in 
numerous joints, with particular complaints of shoulder and 
low back pain.   

During his May 1979 personal hearing, the veteran testified 
that he did a lot of lifting in service and believed he had a 
hernia at the time.  He reported to sickbay but was told that 
if he did have a hernia, it was very small.  He experienced 
back, kidney, and leg pain in service and was hospitalized 
for two weeks when he was unable to walk because of leg 
swelling.  He was told he was being treated for filariasis.

Evidence added to the record since the September 1987 rating 
decision, includes private treatment records dating from 
March 1952 to May 1999.  In March 1952 the veteran underwent 
a right herniorrhaphy at Braddock Hospital after he 
experienced right lower quadrant pain shortly before his 
admission.  May 1963 treatment records from Westmoreland 
Hospital indicate treatment for diagnosed right thumb 
cellulitis, right forearm tubular lymphangitis and right 
axillary lymphadenitis.  May 1967 Westmoreland treatment 
records note the veteran's stated history of inservice 
treatment for filariasis.  Westmoreland X-ray studies of the 
lumbar spine, dated in June 1987, show an impression of 
moderately advanced lumbosacral osteoarthritis.  Later 
treatment records show evidence of DJD.  

The transcript of the veteran's September 2000 personal 
hearing, along with submitted letters written by the veteran 
to his wife in May and June 1946, was also added to the 
record since the September 1987 rating decision.  During his 
personal hearing, the veteran testified that he was initially 
told to go to a VA hospital to have his hernia repaired.  He 
wore a truss for five years before it was repaired at a 
private hospital.  He testified that he was hospitalized for 
two weeks in service for treatment of filariasis.  Copies of 
the May and June 1946 letters sent to his wife indicate his 
right side was swollen and that he was being treated for 
filariasis.

Analysis

Since the veteran did not timely appeal the September 1987 
rating decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2001).  The claims for entitlement to service connection for 
filariasis, a hernia and DJD of the back, shoulders and legs 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001). 

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds, with regard to the veteran's claims for 
service connection for a hernia and DJD of the back, 
shoulders and legs that the private treatment records, as 
well as his testimony, submitted after the September 1987 
rating decision are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  The additional records are cumulative of the 
evidence noted at the time of the September 1987 rating 
decision.  These new medical records include no evidence that 
the veteran's right hernia, diagnosed and repaired almost six 
years after his discharge from service or his DJD, first 
diagnosed more than forty years after his discharge, were 
first manifest in service, or that he had arthritis within 
one-year of his discharge.  Nor does the medical evidence 
indicate that the disabilities were in any way etiologically 
linked to his service.  The veteran' s own belief that he had 
a hernia in service or that his DJD of multiple joints is 
etiologically linked to his service or his alleged inservice 
radiation exposure is not probative as he is not shown to 
have the medical expertise sufficient to render an opinion as 
to what is essentially a question of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With regard to the issue of whether the veteran has submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for filariasis, the Board finds that the 
copies of the veteran's inservice May and June 1946 letters 
to his wife which indicate he was hospitalized for treatment 
of filariasis, are new and material.  Therefore, there is new 
and material evidence to reopen the claim.  38 C.F.R. 
§ 3.156(a). 38 U.S.C.A. § 5108.

Service Connection

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with loss of the 
senses of smell and taste, mesenteric cyst of the colon, 
blood poisoning, atrial fibrillation, benign prostatic 
hypertrophy, or diabetes mellitus.  As noted above, treatment 
records indicate that he was hospitalized in May 1946 for 
treatment of diagnosed lymphogranuloma venereum.  His August 
1946 separation examination shows no relevant findings or 
diagnoses.

Private treatment records, dating from March 1952 to 
September 2000, indicate that the veteran was treated for 
various disabilities.  Although a May 1967 Westmoreland 
Hospital history notes his stated history that he was treated 
for filariasis in service and sometime in 1946 for blood 
poisoning, there is no medical evidence of any treatment for 
diagnosed blood poisoning.  Nor do the treatment records 
indicate any history, complaints or treatment for diagnosed 
diabetes mellitus or for a loss of the sense of taste.

May 1967 treatment records from Westmoreland Hospital 
indicate the veteran was first seen in April 1967 with 
complaints of a sudden onset abdominal pain.  A cyst was 
removed from the sigmoid colon.  The pathology report 
diagnosed benign mesenteric cyst of the colon.  There is no 
evidence of any recurrence.

Ming S. Lin, M.D., in an April 1978 evaluation, noted the 
veteran had an eight-year history of frequent nasal 
congestion and a polypectomy in 1972.  His symptoms increased 
in 1978 and as a result he lost his sense of smell.  The 
diagnosis was allergic rhinitis.  

In June 1992, the veteran was admitted to the Forbes Regional 
Health Center with new onset of atrial fibrillation.  A 
consultation report noted that the veteran's past medical 
history was unremarkable and that he had no diabetes.  The 
July 1992 discharge diagnosis was new onset atrial 
fibrillation.

Treatment records from Frank D. Greco, M.D., University of 
Pittsburgh Medical Center, and Jeanette Hospital, dating from 
February 1993 to May 1999, indicate the veteran had received 
ongoing treatment for benign prostatic hypertrophy, verified 
by a July 1996 needle biopsy.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including diabetes mellitus).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Blood Poisoning, Diabetes Mellitus and Loss of the Sense of 
Taste

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for blood poisoning, diabetes 
mellitus and loss of the sense of taste.  There is no 
objective evidence that the veteran has been diagnosed or 
treated for blood poisoning, diabetes mellitus or for a loss 
of the sense of taste.  In fact, a June 1992 treatment record 
indicates he did not have diabetes.  Service connection is 
not in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In reaching this conclusion, the Board 
acknowledges the veteran's belief that he has blood 
poisoning, diabetes mellitus and a loss of his sense of taste 
as a result of his service; however, while the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, as noted above, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that 
the preponderance of the evidence is against his claims that 
he currently has blood poisoning, diabetes mellitus or a loss 
of the sense of taste as a result of his service.

Benign Mesenteric Colon Cyst, Atrial Fibrillation, and Benign 
Prostatic Hypertrophy 

The veteran alleges that his benign mesenteric colon cyst, 
atrial fibrillation, and benign prostatic hypertrophy are the 
result of inservice radiation exposure.

A presumption of service connection may be granted for a 
"radiation-exposed veteran" if certain statutory requirements 
are satisfied regarding the circumstances of the claimed 
exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a "radiation- risk activity" 
as defined in 38 C.F.R. § 3.309(d)(3)(ii).  Those activities 
involve the occupation of Nagasaki, Japan during the period 
from August 6, 1945, to July 1, 1946.  The record does 
demonstrate that the veteran's ship embarked from Nagasaki in 
June 1946.  Assuming without conceding that the veteran 
participated in a radiation-risk activity, presumptive 
service connection on a radiation basis is unavailable, as he 
does not have one of diseases listed in 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  There is therefore no legal 
entitlement to service connection for the claimed 
disabilities on a presumptive radiation basis under 
controlling law.  See Hardin v. West, 11 Vet. App. 74, 78 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).

The veteran's claims in this case are based on occupational 
exposure to ionizing radiation during service under the 
provisions of 38 C.F.R. § 3.311.  If a claim for service 
connection is based on occupational exposure to ionizing 
radiation, and it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any presumptive period as specified 
in 38 C.F.R. §§ 3.307, or 3.309, the following factors will 
be examined: 1) whether the veteran participated in an 
activity that would have exposed him ionizing radiation 
(determined by making an assessment of the size and nature of 
the radiation dose); 2) whether the veteran subsequently 
developed a radiogenic disease, as recognized by statute; and 
3) whether the disease first became manifest within a 
specific period after radiation exposure.  38 C.F.R. 
§ 3.311(a), (b)(5).  The determination of service connection 
based on ionizing radiation is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the Under Secretary 
of Health or an outside consultant.  38 C.F.R. § 3.311(f).  
The veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(4).

A loss of the sense of smell, benign mesenteric colon cysts, 
atrial fibrillation and benign prostatic hypertrophy are not 
among the conditions that are presumed to be caused by 
exposure to ionizing radiation.  38 C.F.R. § 3.311(b)(2).  
Moreover, the veteran has not cited or submitted scientific 
or medical evidence demonstrating that his disorders are 
radiogenic diseases, that is, that they are disorders that 
may be induced by exposure to ionizing radiation.  See 38 
C.F.R. § 3.311(b)(2), (4); see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In fact, Dr. Ming's April 1978 
evaluation actually attributed the veteran's loss of the 
sense of smell to his diagnosed allergic rhinitis.  Nor does 
any of the competent medical evidence of record etiologically 
link these conditions with his service or any incident 
therein.  Again, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge, and where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against his claims of 
entitlement to service connection for loss of the sense of 
smell, benign mesenteric colon cyst, atrial fibrillation and 
benign prostatic hypertrophy as a result of his service.


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for a hernia and DJD 
of the back, shoulders and legs are not reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection filariasis  is 
reopened.

Service connection for filariasis, loss of the senses of 
smell and taste, as well as benign mesenteric colon cyst, 
blood poisoning, atrial fibrillation, benign prostatic 
hypertrophy, and diabetes mellitus is denied.


REMAND

Having found that there is new and material evidence to 
reopen a claim for service connection for filariasis, the 
case must now be returned to the RO for their evaluation of 
the case on the merits.  

The veteran contends that his skin cancer is due to exposure 
to ionizing radiation in service, and has provided evidence 
that he was aboard the USS Olmstead, and that the ship 
embarked from Nagasaki, Japan, in late June 1946.  The 
veteran states that he was stationed there for two weeks 
while the ship was loaded.  Skin cancer is a presumptive 
radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2).  

The RO should request that the Defense Threat Reduction 
Agency (DTRA) provide a radiation dose assessment for the 
veteran based on the location and activities of the USS 
Olmstead in June 1946, as described by the veteran , and if 
it finds that the information provided by the veteran is 
consistent with records maintained by the Department of 
Defense.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that DTRA 
provide a radiation dose estimate for the 
veteran's skin based on the location and 
activities of the USS Olmstead, to which 
the veteran was stationed, in June 1946.  

2.  Afterwards, the RO should proceed 
with appropriate action to further 
develop the veteran's claim pursuant to 
the provisions of 38 C.F.R. § 3.311, and 
readjudicate the claim.

3.  Regarding the issue of service 
connection for filariasis, after any 
necessary development has been completed 
to the extent possible, the RO should 
again review the record and issue a 
rating decision on the merits.  I

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

